DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 11/06/2020 are accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and the previous 112 rejections and these objections and rejections have been withdrawn.
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues that the combination of Mansfield/Roe does not teach a handle formed through a side panel, where the handle further comprises a reinforcing material adjacent the distal edges of the aperture. Applicant alleges that Mansfield/Roe does not teach this because the “backsheet is not present within the ear portions 40, 42 of Mansfield.” However, this is not found persuasive because ¶ [0054] of Mansfield states that the ear portions can be unitary elements of the backsheet. Since the backsheet can comprise the reinforcing material (¶ [0051]), and the ear portions can be unitary elements of the backsheet, it follows that the reinforcing material will also be a part of the ear portions. Therefore, modifying the absorbent article of Mansfield to have the aperture of Roe would result in an aperture with reinforcing material adjacent the distal edges of the aperture.
Regarding Claims 37 and 38, applicant also argues that the cutlines of Molander are distinct from handles formed by apertures, and that one of ordinary skill in the art 
Applicant did not specifically argue the remaining dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15-22, 29, 30-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (US 2012/0209230) in view of Roe (US 2014/0257227).
Regarding Claim 1, Mansfield discloses an absorbent article or diaper (20, Fig. 1) for personal wear about a wearer’s waist (¶ [0012]) having a transverse axis (110, Fig. 1) and a longitudinal center line (100, Fig. 1), the article comprising:
a liquid permeable inner surface or topsheet (24, Fig. 1; ¶ [0047]) for facing the wearer (¶ [0048]);
an outer surface or backsheet (26, Fig. 1) for facing away from the wearer (¶ [0050]);
an absorbent body (28, Fig. 1) disposed therebetween (¶ [0047]);

at least one side panel or ears (40, 42, Fig. 1; ¶ [0054], the ears/side panels are unitary with the backsheet, and when the diaper is fastened or pre-fastened as in the case of a pull-up diaper, the ears are referred to as side panels) attached to the front waist region (36, Fig. 1) or the back waist region (38, Fig. 1) and at least partly defines a waist opening (350, Fig. 2) and a leg opening (355, Fig. 2) spaced from the waist opening (350, Fig. 2) when the article (20, Fig. 1) is in a wear configuration (Fig. 1, Fig. 2; ¶ [0054]), wherein the side panel (40, 42, Fig. 1; 340, 342, Fig. 2) extends from the waist opening (350, Fig. 2) to the leg opening (355, Fig. 2); and
a reinforcing material operatively joined to the at least one side panel (40, 42, Fig. 1; ¶ [0005, 0043, 0050] indicates the backsheet of the article is formed with tear-resistant film that reinforces apertures and holes from growing; since the film is a part of the backsheet, the film is joined to the at least one side panel by being a part of the side panels).
Mansfield is silent regarding a handle comprising an aperture formed through the side panel, the aperture having a longitudinal midpoint, the handle further comprising a reinforcing material adjacent distal side edges of the aperture.
Roe teaches an outer cover for an absorbent article, thus being in the same field of endeavor, with a handle comprising an aperture or hole (720, Fig. 11B) formed through the side panel (as seen in Fig. 11B, the apertures are through the side panels), the aperture having a longitudinal midpoint (the aperture has both a longitudinal and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side panel of Mansfield to include a handle comprising an aperture formed through the side panel, the aperture having a longitudinal midpoint, to serve as a grasping aid to allow the user or caregiver to more easily pull up the absorbent article (as motivated by Roe ¶ [0160-0161]). In the combination of Mansfield/Roe, the handle will have reinforcing material adjacent the distal side edges of the aperture due to the reinforcing material being present in the backsheet of the absorbent article of Mansfield, where the reinforcing material serves to prevent the enlargement of apertures (Mansfield ¶ [0005, 0043, 0050]). This is further motivated by Roe, who indicates that the aperture can be reinforced to provide increased strength and resistance to tearing (¶ [0161]) but does not disclose the specific structure used to reinforce the aperture.
Regarding Claim 2, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses the reinforcing material extends from the longitudinal midpoint of the aperture. Since the reinforcing material or tear-resistant film is part of the backsheet (¶ [0005, 0043, 0050] indicates the backsheet of the article is formed with tear-resistant film), and the handle of Mansfield/Roe is through the backsheet, the reinforcing material will encircle the entire handle, and can be interpreted as extending from the longitudinal midpoint of the aperture.
Regarding Claims 3 and 15, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses the reinforcing 
Regarding Claim 4, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses the reinforcing material comprises a material extending longitudinally from at least a midpoint between the longitudinal midpoint of the aperture and a top edge of the aperture to at least a midpoint between the longitudinal midpoint of the aperture and a bottom edge of the aperture. Since the reinforcing material or tear-resistant film is part of the backsheet (¶ [0005, 0043, 0050] indicates the backsheet of the article is formed with tear-resistant film), and the handle of Mansfield/Roe is through the backsheet, the reinforcing material will encircle the entire handle, and can be interpreted as extending longitudinally from at least a midpoint between the longitudinal midpoint of the aperture and a top edge of the aperture to at least a midpoint between the longitudinal midpoint of the aperture and a bottom edge of the aperture.
Regarding Claim 5, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses the reinforcing material comprises a material extending from a waistband to at least the longitudinal midpoint of 
Regarding Claim 6, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses the at least one side panel (40, 42, Fig. 1) comprises a front side panel (40, Fig. 1) attached to the front waist region (36, Fig. 1), and the article further comprising a back side panel (42, Fig. 1) attached to the back waist region (38, Fig. 1), the front and back side panels (36, 38, Fig. 1) being releasably attached at a refastenable seam (as seen in Fig. 2, the engaging member 352 can be engaged and disengaged, and when the two panels are attached they form a refastenable seam) to define the wear configuration (Fig. 2) of the absorbent article (10, Fig. 1, 300, Fig. 2), wherein the front and back side panels (40, 42, Fig. 1, 340, 342, Fig. 2) each extend from the waist opening (350, Fig. 2) to the leg opening (355, Fig. 2).
Regarding Claim 7, Mansfield in view of Roe discloses the claimed invention as described in Claim 6 above. Mansfield further discloses the back side panel (42, Fig. 1) is wider than the front side panel (40, Fig. 1).
Regarding Claim 8, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses, in one interpretation of the art, the reinforcing material comprises a same material as the side panel. Since the reinforcing material is a part of the side panel (¶ [0005, 0043, 0050] indicates the backsheet of the article is formed with tear-resistant film, and therefore a part of the side 
Regarding Claim 9, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses, in another interpretation of the art, the reinforcing material comprises a different material than the side panel. Since the reinforcing material is one layer (the tear-resistant film portion of the backsheet laminate of Mansfield, ¶ [0043, 0050]), and the side panel is constructed of a multi-layer composite (the backsheet laminate plus topsheet and/or core, ¶ [0043, 0054]), they can be considered constructed of different materials (i.e., one material is a single layer, and the other material is a laminate/composite).
Regarding Claims 10 and 22, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield further discloses the reinforcing material extends out from the distal side edge of the aperture and is selected from a separate piece of continuous material. Since the reinforcing material or tear-resistant film is part of the backsheet (¶ [0005, 0043, 0050] indicates the backsheet of the article is formed with tear-resistant film), and the handle of Mansfield/Roe is through the backsheet, the reinforcing material will encircle the entire handle, and can be interpreted as extending out from the distal side edge of the aperture. Since the reinforcing material is the tear-resistant film that is part of the laminate forming the backsheet (¶ [0043, 0050]), the film itself and therefore the reinforcing material itself is a separate piece of continuous material.
Regarding Claim 11, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield/Roe is silent whether the handle has a 
However, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05). The handle of Mansfield/Roe is known to deform (Roe states in ¶ [0161] that the aperture can be reinforced to result in less deformation when pulled). Therefore, one of ordinary skill in the art would find it obvious to modify the material properties of the reinforcing material to result in a handle displacement in the longitudinal direction being between 5 mm and 50 mm at a force of 600 grams-force to improve the usability of the diaper. Less deformation when pulled is correlated to increased usability, as seen in Roe ¶ [0161]). 
Regarding Claims 12 and 13, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. Mansfield/Roe are silent whether the handle comprises a peak tensile strength between 3000 grams-force and 7000 grams-force in the longitudinal direction.
However, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05). Peak tensile strengths for materials are known in the art, and one of ordinary skill in the art would find it obvious to modify the peak tensile strength of the handle to be between 3000 grams-force and 7000 grams-force. This would provide a strong handle that will not rip or tear easily, but also prevent unnecessary costs by overengineering the material to be overly strong.
Claim 16, Mansfield in view of Roe discloses the claimed invention as described in Claim 2 above. Mansfield further discloses the reinforcing material comprises a material extending longitudinally from at least a midpoint between the longitudinal midpoint of the aperture and a top edge of the aperture to at least a midpoint between the longitudinal midpoint of the aperture and a bottom edge of the aperture. Since the reinforcing material or tear-resistant film is part of the backsheet (¶ [0005, 0043, 0050] indicates the backsheet of the article is formed with tear-resistant film), and the handle of Mansfield/Roe is through the backsheet, the reinforcing material will encircle the entire handle, and can be interpreted as extending longitudinally from at least a midpoint between the longitudinal midpoint of the aperture and a top edge of the aperture to at least a midpoint between the longitudinal midpoint of the aperture and a bottom edge of the aperture.
Regarding Claim 18, Mansfield in view of Roe discloses the claimed invention as described in Claim 6 above. Mansfield further discloses the back side panel (42, Fig. 1) is longer than the front side panel (40, Fig. 1).
Regarding Claim 40, Mansfield in view of Roe discloses the claimed invention as described in Claim 6 above. While the combination of Mansfield/Roe does not specify which side panel the handle is formed from, one of ordinary skill in the art would have found it obvious to place the aperture in either the back side panel or the front side panel of Mansfield/Roe as both options would have the same expectation of success in assisting a user or caregiver in pulling up the absorbent article.
Regarding Claim 41, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above. The combination of Mansfield/Roe also teaches that the 
Regarding Claim 42, Mansfield in view of Roe discloses the claimed invention as described in Claim 41 above. The combination of Mansfield/Roe also teaches that the aperture (hole 720, Fig. 11B Roe) has a tangent point defined by a tangent line in the longitudinal direction at a side edge of the aperture (720, Fig. 11B). Since the aperture of Roe is an oval, there will be multiple tangent lines that can be used to define the aperture, including a back tangent point defined by a tangent line closer to the back waist region and a front tangent point defined by a tangent line closer to the front waist region.
Regarding Claim 43, Mansfield in view of Roe discloses the claimed invention as described in Claim 42 above. The combination of Mansfield/Roe also teaches that the aperture (hole 720, Fig. 11B Roe) has a tangent point defined by a tangent line in the longitudinal direction at a side edge of the aperture (720, Fig. 11B). Since the aperture of Roe is an oval, there will be multiple tangent lines that can be used to define the aperture, including a back tangent point that is closer longitudinally to the waist edge of the side panel. Since the reinforcing material of Mansfield/Roe forms the backsheet, and the aperture is located within a part of the backsheet, the reinforcing material will extend from both sides of the aperture at the back tangent point that is closer longitudinally to the waist edge of the side panel.
Claim 44, Mansfield in view of Roe discloses the claimed invention as described in Claim 42 above. The combination of Mansfield/Roe also teaches that the aperture (hole 720, Fig. 11B Roe) has a tangent point defined by a tangent line in the longitudinal direction at a side edge of the aperture (720, Fig. 11B). Since the aperture of Roe is an oval, there will be multiple tangent lines that can be used to define the aperture, including a front tangent point that is closer longitudinally to the leg edge of the side panel. Since the reinforcing material of Mansfield/Roe forms the backsheet, and the aperture is located within a part of the backsheet, the reinforcing material will extend from both sides of the aperture at the front tangent point that is closer longitudinally to the leg edge of the side panel.
Regarding Claims 45-47, Mansfield in view of Roe discloses the claimed invention as described in Claim 1 above.
Mansfield/Roe is silent whether the aperture has a maximum width of between about 20 mm and about 50 mm, specifically about 30 mm, and wherein a top edge of the aperture is located between about 10 and about 35 mm from the waist edge, and a back distal side edge of the aperture is located between about 10 and about 35 mm from an effective edge of the side panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture of Mansfield/Roe to have a maximum width between 20 mm and about 50 mm, specifically about 30 mm, and have a top edge of the aperture located between about 10 and 35 mm from the waist edge, and a back distal side edge of the aperture located between about 10 and about 35 mm from an effective edge of the side panel since it has been held that “where the only 
In the instant case, the device of Mansfield/Roe would not operate differently with the claimed maximum width and distance from the waist edge and effective edge of the side panel, and the device would function appropriately with these widths and distances. Further, applicant places no criticality on the range claimed, indicating simply that the maximum width and locations relative to the edges “may” be within the claimed ranges (¶ [0071-0073] of published application).
Regarding Claims 48, 50, and 51, Mansfield in view of Roe discloses the claimed invention as described in Claim 1. Mansfield further discloses the at least one side panel and the reinforcing material comprise a stretchable material (¶ [0040-0042, 0050]; the tear-resistant film is stretchable, and the back panel can be made from the reinforcing material).
Regarding Claim 49, Mansfield in view of Roe discloses the claimed invention as described in Claim 48. Mansfield further discloses the at least one side panel comprises a laminate (¶ [0051]).
Regarding Claim 52, Mansfield in view of Roe discloses the claimed invention as described in Claim 49. Mansfield further discloses the reinforcing material comprises a complete extra layer of the laminate material of the at least one side panel (¶ [0051]; the .
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (US 2012/0209230) in view of Roe (US 2014/0257227) further in view of Molander et al (US 7217260).
Regarding Claims 37 and 38, Mansfield/Roe discloses the claimed invention as described in Claim 1 above. Mansfield/Roe is silent whether the handle is at an angle of at least 2.5 degrees, or between about 10 and about 20 degrees, relative to the transverse axis of the side panel.
Molander teaches an absorbent article, thus being in the same field of endeavor, with a handle or opening (265, Fig. 2) that is angled to create separate and distinct waist and leg elastic regions (Col. 9 lines 29-49).
Therefore, it would have been obvious to modify the handle of Mansfield/Roe to be at an angle, rather than horizontal, to create separate and distinct waist and leg elastic regions within the absorbent article (as motivated by Molander Col. 9 lines 29-49).
Mansfield/Roe/Molander is silent whether the handle is at an angle of at least 2.5 degrees, or between about 10 and 20 degrees, relative to the transverse axis of the side panel.
However, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05). As shown in Molander, angled openings are disclosed in the art. One of ordinary skill in the art would find it obvious to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781